Citation Nr: 0335542	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a psychiatric disability, to include paranoid 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1972.

The instant appeal arose from January 1996 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Detroit, Michigan, which denied 
claims to reopen claims for service connection for a 
psychiatric disability and tuberculosis, respectively.

The psychiatric issue was remanded by the Board of Veterans' 
Appeals (Board) for further development in December 1997 and 
both claims to reopen were denied by the Board in June 2002.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC). 

Thereafter, the veteran's attorney and VA's General Counsel 
filed a Joint Motion for Remand requesting that the Court 
vacate the Board's decision and remand the case based on the 
Board's failure to sufficiently articulate its reasons and 
bases for its findings that the appellant was properly 
notified of the notice provisions of the Veterans Claims 
Assistance Act (VCAA).  The Court issued an Order in April 
2003 granting the Joint Motion.


REMAND

As the Board noted in its June 2002 decision, there has been 
a recent significant change in the law regarding VA's duty to 
notify claimants.  On November 9, 2000, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted.  This law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 
  
As to the new notice requirements, in Quartuccio v. Principi 
the CAVC specifically held that new section 5103(a) and new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide; the Court held implicitly that BVA failure to 
enforce compliance with that requirement is remandable error.  
Quartuccio, 16 Vet. App. 183, 187 (2002).  The Court also has 
held that the Board's failure to address adequately in its 
decision the notice provisions in new section 5103(a) is a 
ground for remand under 38 U.S.C.A. § 7104(a) and (d)(1).  
Charles v. Principi, 16 Vet. App. 370, 374 (2002). 
  
In its June 2002 decision, the Board concluded that 
Statements of the Case (SOCs) dated in February 1979 and May 
1996 and a Supplemental Statement of the Case (SSOC) dated in 
July 2001 satisfied the new duty to notify as regards the 
psychiatric disorder claim.  The Board did not address any 
particular documents that satisfied the new duty to notify as 
regards the tuberculosis claim.

The Joint Motion indicated that the new duty to notify could 
not be satisfied by documents, like the SOCs noted above, 
which had been issued prior to the enactment of the Veterans 
Claims Assistance Act (VCAA).  It also found the July 2001 
SSOC, which contained the text of the VCAA and its related 
regulations, to be inadequate because it did not inform the 
veteran what evidence he was to provide to reopen his claim.  
The July 2001 SSOC also addressed the tuberculosis claim; 
therefore, it seems that the SSOC would be insufficient to 
satisfy the requirements of the new duty to notify as to that 
claim as well.

Therefore, as the appellant has not been directly notified of 
which specific evidence he should obtain, a remand is 
warranted.  In this regard, the Board notes that in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Also, a review of the record reveals that the veteran was 
hospitalized for psychiatric treatment at the Naval Medical 
Center in San Diego, California from October to December 
1971.  These records were requested in connection with a 
request for the veteran's service medical records in 1998, 
but they were not included in the records provided in 
response.  A review of the veteran's service records do not 
reflect any records normally associated with a 
hospitalization, e.g. admission, discharge summary etc.  In 
May 2003, subsequent to the 2002 Board decision in this case, 
the Naval Medical Center was requested to provide the 
records.  The June 2003 response indicated that the records 
were retired for permanent storage to the National Personnel 
Records Center (NPRC) and stated that the request to the NPRC 
should include the dates of admittance and discharge as well 
as several other numbers to help identify the records.  It 
does not appear that such a request has been made to the 
NPRC. 
  
Accordingly, this case is  REMANDED to the RO for the 
following development: 
  
1. The RO should contact the Chief, Navy 
Branch, NPRC, 9700 Page Ave., St. Louis, 
MO  63132-1528, to request records of the 
veteran's 1971 treatment from the Naval 
Medical Center in San Diego, California.  
The request should include the full name 
that the veteran used at the time of 
treatment; the veteran's date of birth; 
his Social Security number; his branch of 
service, the name of the military medical 
facility; the dates of admittance and 
discharge (October 18, 1971, to December 
16, 1971); the register number ([redacted]); 
the box number ([redacted]); the location 
number (FRC only: [redacted]); and the 
accession number ([redacted]).  The 
records sought should include the 
complete history of any treatment and 
observation, including copies of all 
clinical records prepared during the 
hospitalization, discharge summaries, 
examination reports, nurse notes, and 
therapy records.  If the search for 
records has negative results, 
documentation to that effect from should 
be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Charles v. Principi, 16 
Vet. App. 370 (2002), Quartuccio v. 
Principi, 16 Vet. App 183 (2002), and the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  The RO should then readjudicate each 
of the issues noted on the title page.  
Such adjudications should be undertaken 
on the basis of all the evidence on file 
and all governing legal authority, 
including the Veterans Claims Assistance 
Act (VCAA).  If any benefit sought on 
appeal continues to be denied, the 
veteran should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




